HAZEL, District Judge.
This case comes within the ruling in Nicholas v. United States (C. C.) 122 Fed. 892. The merchandise involved consists of liqueurs commonly known as creme de menthe, abricotine, maraschino, and anisette. Counsel for importers insists that the imported articles are precisely within the terms of section 3 of the tariff act of 1897 (Act July 24, 1897, c. 11, Free List, 30 Stat. 203 [U. S. Comp. St. 1901, p. 1690]), and of the reciprocal commercial agreement by which the duties are reduced upon “brandies, or other spirits manufactured or distilled,” in that liqueurs are spirits manufactured or distilled. The court will follow the decision in the Nicholas Case without passing upon this point. The decision of the Board of General Appraisers, sustaining the protest of the importers, is affirmed.